Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lamine Sylla on 11/04/2021.

The application has been amended as follows:	
	Please replace claim 23 with the following:
23.	An artificial body comprising: 
		at least a head; and 
		a system for controlling the artificial body, the system being embedded into the head and comprising: 
		a display unit for displaying an image of an eye thereon, the display unit comprising a plurality of light emitting diodes (LEDs), each one of the LEDs being adapted to selectively emit and detect light; and 
		a controller configured for controlling the display unit, the controller being configured for: 
		processing a given image being actually displayed on the display 
		concurrently operating the at least a first one of the plurality of LEDs as the light detector and at least a second one of the plurality of LEDs as a light emitter in order to concurrently detect light incident on the at least a first one of the plurality of LEDs and display the image of the eye on the display unit; 
			determining a reaction as a function of the detected light; and 			outputting a command indicative of the determined reaction.

	Please replace claim 26 with the following:
26.	A system for controlling an artificial body, the system comprising: 
		a display unit for displaying an image of an eye thereon, the display unit comprising a plurality of light emitting diodes (LEDs) each adapted to emit light, at least a given one of the LEDs being adapted to selectively emit light and detect light; and 
		a controller configured for controlling the display unit, the controller being configured for: 
		processing a given image being actually displayed on the display unit according to selection rules to identify at least a first one of the plurality of LEDs to be operated as a light detector; 
	concurrently operating the at least a first one of the plurality of LEDs as the light detector and at least a second one of the plurality of LEDs as a light emitter in order to concurrently detect light incident on the at least a first one of the plurality of LEDs and display the image of the eye on the display unit;

			outputting a command indicative of the determined reaction.

	Please replace claim 34 with the following:
34.	A method for controlling an artificial body using a display unit, the display unit comprising a plurality of light emitting diodes (LEDs), each ones of the LEDs being adapted to selectively emit and detect light, the method comprising: 
		 processing a given image being actually displayed on the display unit according to selection rules to identify at least a first one of the plurality of LEDs to be operated as a light detector; 
		concurrently operating the at least a first one of the plurality of LEDs as the light detector and at least a second one of the plurality of LEDs as a light emitter, thereby concurrently detecting light incident on the at least a first one of the plurality of LEDs and displaying an image of an eye; 
		determining a reaction as a function of the detected light; and 
		outputting a command indicative of the determined reaction.

Allowable Subject Matter
Claims 23-41 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The previous rejections under 35 USC § 103 are withdrawn in view of Applicant’s amendment and remarks submitted 09/27/2021 (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 7-9). These arguments represent the basis for a
finding of allowability. In particular, the prior art of record does not disclose, teach or reasonably suggest, in combination with all other features in the claim, “a plurality of…LEDs being adapted to selectively emit and detect light” and “concurrently operating…at least a first one of the plurality of LEDs as the light detector and at least a second one of the plurality of LEDs as a light emitter, thereby concurrently detecting light incident on the at least a first one of the plurality of LEDs and displaying an image
of an eye…”.
	In view of the foregoing, claims 23-41 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715